Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 23, 2019


                                      No. 04-19-00446-CV

                               Paul WILLIAMS and SACC, Inc.,
                                        Appellants

                                                 v.

                                        Barbara GRANT,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI09043
                          The Honorable Aaron Haas, Judge Presiding


                                         ORDER
        The reporter’s record was originally due by July 29, 2019. After several communications
between this court, the court reporter, and appellants, on August 12, 2019, the court reporter filed
a notice stating that neither her fee has been paid nor have arrangements been made to pay for
the record.

        We ordered that appellants provide written proof to this court within ten (10) days that
either (1) the fee had been paid or arrangements had been made to pay the fee, or (2) appellants
are entitled to appeal without paying the fee. We advised appellants of the consequences if they
failed to respond within the time provided. See TEX. R. APP. P. 37.3(b), (c).

        On August 19, 2019, appellants responded to our order and provided written proof that
they have paid the reporter’s fee. Accordingly, the court reporter is ORDERED to file the
reporter’s record by no later than September 23, 2019.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court